Exhibit 10.1
FOURTH AMENDMENT TO CREDIT AGREEMENT
Parties:

         
 
  “CoBank”:   CoBank, ACB
 
      5500 South Quebec Street
 
      Greenwood Village, Colorado 80111
 
       
 
  “Borrower”:   CHS Inc.
 
      5500 Cenex Drive
 
      Inver Grove Heights, Minnesota 55077
 
       
 
  “Syndication Parties”:   The entities name below on the signature pages
 
        Execution Date:   May 1, 2008

Recitals:
     A. CoBank, in its capacity as Administrative Agent (“Administrative Agent”)
and as a Syndication Party, the Syndication Parties signatory thereto
(collectively with any Persons who have become or who become Syndication
Parties, “Syndication Parties”), and Borrower have entered into that certain
2006 Amended and Restated Credit Agreement (Revolving Loan) dated as of May 18,
2006, that certain First Amendment to Credit Agreement dated as of May 8, 2007,
that certain Second Amendment to Credit Agreement dated as of October 18, 2007,
and that certain Third Amendment to Credit Agreement dated as of March 5, 2008
(as amended, and as further amended, modified, or supplemented from time to
time, the “Credit Agreement”) pursuant to which the Syndication Parties have
extended certain credit facilities to Borrower under the terms and conditions
set forth in the Credit Agreement.
     B. Borrower has requested that the Agent and the Syndication Parties amend
certain terms of the Credit Agreement, which the Agent and the Syndication
Parties are willing to do under the terms and conditions as set forth in this
Fourth Amendment to Credit Agreement (“Fourth Amendment”).
Agreement:
     Now, therefore, in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 



--------------------------------------------------------------------------------



 



     1. Amendments to Credit Agreement. The Credit Agreement is amended as of
the Effective Date as follows:
1.1 Section 9.18 is amended in its entirety to read as follows:
          9.18 Trademarks, Trade Names, etc. Borrower owns or licenses all
patents, trademarks, trade names, service marks and copyrights (collectively,
“Intellectual Property”) that it utilizes in its business as presently being
conducted and as anticipated to be conducted, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect on
Borrower. The Intellectual Property is in full force and effect, and Borrower
has taken or caused to be taken all action, necessary to maintain the
Intellectual Property in full force and effect and has not taken or failed to
take or cause to be taken any action which, with the giving of notice, or the
expiration of time, or both, could result in any such Intellectual Property
being revoked, invalidated, modified, or limited.
     2. Conditions to Effectiveness of this Fourth Amendment. The effectiveness
of this Fourth Amendment is subject to satisfaction, in the Administrative
Agent’s sole discretion, of each of the following conditions precedent (the date
on which all such conditions precedent are so satisfied (except those that may
be satisfied at a later date) shall be the “Effective Date”):
     2.1 Delivery of Executed Loan Documents. Borrower and the Required Lenders
shall have delivered to the Administrative Agent, for the benefit of, and for
delivery to, the Administrative Agent and the Syndication Parties, this Fourth
Amendment (or their approval thereof, in the case of Voting Participants), duly
executed.
     2.2 Representations and Warranties. The representations and warranties of
Borrower in the Credit Agreement shall be true and correct in all material
respects on and as of tile Effective Date as though made on and as of such date.
     2.3 No Event of Default. No Event of Default shall have occurred and be
continuing under the Credit Agreement as of the Effective Date of this Fourth
Amendment.
     2.4 Payment of Fees and Expenses. Borrower shall have paid the
Administrative Agent, by wire transfer of immediately available federal funds
all fees and expenses presently due under the Credit Agreement (as amended by
this Fourth Amendment).
     3. General Provisions.
     3.1 No Other Modifications. The Credit Agreement, as expressly modified
herein, shall continue in full force and effect and be binding upon the parties
thereto.
     3.2 Successors and Assigns. This Fourth Amendment shall be binding upon and
inure to the benefit of Borrower, Agent, and the Syndication Parties, and their
respective successors

2



--------------------------------------------------------------------------------



 



and assigns, except that Borrower may not assign or transfer its rights or
obligations hereunder without the prior written consent of all the Syndication
Parties.
     3.3 Definitions. Capitalized terms used, but not defined, in this Fourth
Amendment shall have the meaning set forth in the Credit Agreement.
     3.4 Severability. Should any provision of this Fourth Amendment be deemed
unlawful or unenforceable, said provision shall be deemed several and apart from
all other provisions of this Fourth Amendment and all remaining provision of
this Fourth Amendment shall be fully enforceable.
     3.5 Governing Law. To the extent not governed by federal law, this Fourth
Amendment and the rights and obligations of the parties hereto shall be governed
by, interpreted and enforced in accordance with the laws of the State of
Colorado.
     3.6 Headings. The captions or headings in this Fourth Amendment are for
convenience only and in no way define, limit or describe the scope or intent of
any provision of this Fourth Amendment.
     3.7 Counterparts. This Fourth Amendment may be executed by the parties
hereto in separate counterparts, each of which, when so executed and delivered,
shall be an original, but all such counterparts shall together constitute one
and the same instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all of the parties
hereto. Copies of documents or signature pages bearing original signatures, and
executed documents or signature pages delivered by a party by telefax,
facsimile, or e-mail transmission of an Adobe® file format document (also known
as a PDF file) shall, in each such instance, be deemed to be, and shall
constitute and be treated as, an original signed document or counterpart, as
applicable. Any party delivering an executed counterpart of this Fourth
Amendment by telefax, facsimile, or e-mail transmission of an Adobe® file format
document also shall deliver an original executed counterpart of this Fourth
Amendment, but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Fourth
Amendment.
     IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to
be executed as of the Effective Date.
[Signature Pages Follow]

3



--------------------------------------------------------------------------------



 



                  BORROWER:    
 
                CHS INC., a cooperative corporation formed under the laws of the
State of Minnesota    
 
           
 
  By:        
 
     
 
        Name: John Schmitz         Title: Executive Vice President and Chief
Financial Officer    
 
                ADMINISTRATIVE AGENT:    
 
                COBANK, ACB    
 
           
 
  By:        
 
                Name: Michael Tousignant         Title: Vice President    
 
                SYNDICATION PARTIES:    

                  CoBank, ACB    
 
           
 
  By:        
 
     
 
   
 
  Name:   Michael Tousignant    
 
  Title:   Vice President    
 
                The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

[Signature Page to Fourth Amendment to Credit Agreement]

4



--------------------------------------------------------------------------------



 



                  SunTrust Bank    
 
           
 
  By:        
 
 
 
   
 
  Name:        
 
  Title:        
 
                Bank of America, N.A.    
 
           
 
  By:        
 
 
 
   
 
  Name:        
 
  Title:        
 
                Wells Fargo Bank, National Association    
 
           
 
  By:        
 
 
 
   
 
  Name:        
 
  Title:        
 
                BNP Paribas    
 
           
 
  By:        
 
 
 
   
 
  Name:        
 
  Title:        
 
           
 
  By:        
 
 
 
   
 
  Name:        
 
  Title:        

[Signature Page to Fourth Amendment to Credit Agreement]

5



--------------------------------------------------------------------------------



 



                  Harris N. A.    
 
           
 
  By:        
 
 
 
   
 
  Name:        
 
  Title:        
 
                Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank
International” New York Branch    
 
           
 
  By:        
 
 
 
   
 
  Name:        
 
  Title:        
 
           
 
  By:        
 
 
 
   
 
  Name:        
 
  Title:        
 
                Deere Credit, Inc.    
 
           
 
  By:        
 
 
 
   
 
  Name:        
 
  Title:        
 
                U.S. Bank National Association    
 
           
 
  By:        
 
 
 
   
 
  Name:        
 
  Title:        

[Signature Page to Fourth Amendment to Credit Agreement]

6



--------------------------------------------------------------------------------



 



                  Natixis (f/k/a Natexis Banques Populaires)    
 
           
 
  By:        
 
 
 
   
 
  Name:        
 
  Title:        
 
           
 
  By:        
 
 
 
   
 
  Name:        
 
  Title:        
 
                Fortis Capital Corp.    
 
           
 
  By:        
 
 
 
   
 
  Name:        
 
  Title:        
 
           
 
  By:        
 
 
 
   
 
  Name:        
 
  Title:        
 
                The Bank of Nova Scotia    
 
           
 
  By:        
 
 
 
   
 
  Name:        
 
  Title:        

     [Signature Page to Fourth Amendment to Credit Agreement]

7



--------------------------------------------------------------------------------



 



                  Calyon New York Branch    
 
           
 
  By:        
 
 
 
   
 
  Name:        
 
  Title:        
 
           
 
  By:        
 
 
 
   
 
  Name:        
 
  Title:        
 
                National City Bank (successor by merger to National City Bank of
Indiana    
 
           
 
  By:        
 
 
 
   
 
  Name:        
 
  Title:        
 
                M&I Marshall & Ilsley Bank    
 
           
 
  By:        
 
 
 
   
 
  Name:        
 
  Title:        
 
           
 
  By:        
 
 
 
   
 
  Name:        
 
  Title:        
 
                Farm Credit Services of America, PCA    
 
           
 
  By:        
 
 
 
        Name: Steven L. Moore         Title: Vice President    

[Signature Page to Fourth Amendment to Credit Agreement]

8



--------------------------------------------------------------------------------



 



                  ING Capital LLC    
 
           
 
  By:        
 
 
 
   
 
  Name:        
 
  Title:        
 
                Comerica Bank    
 
           
 
  By:        
 
 
 
   
 
  Name:        
 
  Title:        
 
                AgStar Financial Services, PCA    
 
           
 
  By:        
 
 
 
   
 
  Name:        
 
  Title:        
 
                HSH Nordbank AG New York Branch    
 
           
 
  By:        
 
 
 
   
 
  Name:        
 
  Title:        
 
           
 
  By:        
 
 
 
   
 
  Name:        
 
  Title:        

     [Signature Page to Fourth Amendment to Credit Agreement]

9



--------------------------------------------------------------------------------



 



                  Société Générale    
 
           
 
  By:        
 
 
 
   
 
  Name:        
 
  Title:        
 
                Wachovia Bank, National Association    
 
           
 
  By:        
 
 
 
   
 
  Name:        
 
  Title:        
 
                AgFirst Farm Credit Bank    
 
           
 
  By:        
 
 
 
   
 
  Name:        
 
  Title:        
 
                U.S. AgBank    
 
           
 
  By:        
 
 
 
   
 
  Name:        
 
  Title:        
 
                LaSalle Bank National Association    
 
           
 
  By:        
 
 
 
   
 
  Name:        
 
  Title:        

[Signature Page to Fourth Amendment to Credit Agreement]

10